71577: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








18-35750: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 71577


Short Caption:IN RE: CONNELL LIVING TRUSTCourt:Supreme Court


Related Case(s):66231, 67782, 68046, 69737, 72766, 72897, 73837, 74517, 75107, 75593, 79029


Lower Court Case(s):Clark Co. - Eighth Judicial District - P066425Classification:Civil Appeal - General - Other


Disqualifications:Case Status:Remittitur Issued/Case Closed


Replacement:Panel Assigned:
					En Banc
					


To SP/Judge:SP Status:Exempt


Oral Argument:04/03/2018 at 10:30 AMOral Argument Location:Las Vegas


Submission Date:04/03/2018How Submitted:After Oral Argument








+
						Party Information
					


RoleParty NameRepresented By


Amicus CuriaeMarquis Aurbach CoffingDale A. Hayes
							(Marquis Aurbach Coffing)
						Candice E. Renka
							(Marquis Aurbach Coffing)
						Liane K. Wakayama
							(Marquis Aurbach Coffing)
						Kathleen A. Wilde
							(Marquis Aurbach Coffing)
						


AppellantJacqueline M. MontoyaDaniel P. Kiefer
							(Lee Kiefer & Park, LLP)
						Joseph J. Powell
							(Lee Kiefer & Park, LLP)
						Layne T. Rushforth
							(Lee Kiefer & Park, LLP)
						


AppellantKathryn A. BouvierDaniel P. Kiefer
							(Lee Kiefer & Park, LLP)
						Joseph J. Powell
							(Lee Kiefer & Park, LLP)
						Layne T. Rushforth
							(Lee Kiefer & Park, LLP)
						


Reference PartyThe W.N. Connell and Marjorie T. Connell Living Trust, Dated May 18, 1972


RespondentEleanor Connell Hartman AhernKirk B. Lenhard
							(Brownstein Hyatt Farber Schreck, LLP/Las Vegas)
						





Docket Entries


DateTypeDescriptionPending?Document


10/26/2016Filing FeeFiling fee due for Appeal.


10/26/2016Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day.16-33523




10/26/2016Notice/OutgoingIssued Notice to Pay Supreme Court Filing Fee. No action will be taken on this matter until filing fee is paid. Due Date: 10 days.16-33525




10/26/2016Notice/OutgoingIssued Notice to File Case Appeal Statement/Civil. Due date: 10 days.16-33527




10/31/2016Filing FeeFiling Fee Paid. $250.00 from The Rushforth Firm, PLLC.  Check no. 1025.


11/01/2016Notice/OutgoingIssued Notice of Referral to Settlement Program. This appeal may be assigned to the settlement program.  Timelines for requesting transcripts and filing briefs are stayed. Docketing Statement mailed to counsel for appellant - due: 20 days.16-33994




11/01/2016Settlement NoticeIssued Notice: Exemption from Settlement Program. It has been determined that this appeal will not be assigned to the settlement program.  Appellant: 15 days transcript request form; 120 days opening brief:16-34067




11/22/2016Docketing StatementFiled Docketing Statement Civil Appeals.16-36334




11/22/2016ExhibitFiled Exhibit to Docketing Statement Part 1.16-36456




11/22/2016ExhibitFiled Exhibit to Docketing Statement Part 2.16-36457




11/22/2016ExhibitFiled Exhibit to Docketing Statement Part 3.16-36458




11/29/2016Transcript RequestFiled Certificate of No Transcript Request.16-36988




02/17/2017MotionFiled Stipulation for Extension of Time to File Opening Brief.17-05808




03/06/2017Order/ProceduralFiled Order Approving Stipulation.  Opening Brief and Appendix due:  April 3, 2017.17-07495




03/28/2017MotionFiled Stipulation for Second Extension of Time to File Opening Brief.17-10399




04/03/2017Order/ProceduralFiled Order Granting Motion and Regarding Caption. Appellants and respondent Eleanor Connell Hartman Ahern have filed a second stipulation extending the time for filing the opening brief. We elect to treat the stipulation as a motion for an extension of time, and grant the motion. Opening Brief and Appendix due: May 3, 2017. We note that the stipulation is not signed by respondent Frederick P. Waid, Court-Appointed Trustee, and the caption on the stipulation does not list Mr. Waid as a respondent. Appellants shall have 5 days from the date of this order to inform this court, in writing, whether Mr. Wiad is correctly listed as a respondent. Ms. Adhern and Mr. Waid may file any reply within 5 days of service of appellants' response.17-10893




04/05/2017MotionFiled Appellant's Response to Order Granting Motion and Regarding Caption.17-11316




04/12/2017MotionFiled Respondent's Response to Order Regarding Caption.17-12142




04/17/2017Order/ProceduralFiled Order Regarding Caption. We previously entered an order directing appellants to inform this court whether Frederick P. Waid, Court-Appointed Trustee, was correctly listed as a respondent to this appeal. In response, appellants assert, and Mr. Waid agrees, that Mr. Waid should not be listed as a respondent. Accordingly, the clerk of this court shall remove Mr. Waid as a respondent.17-12689




05/03/2017AppendixFiled Appellant's Appendix, Volume 1 of 8.17-14577




05/03/2017AppendixFiled Appellant's Appendix, Volume 2 of 8.17-14578




05/03/2017AppendixFiled Appellant's Appendix, Volume 3 of 8.17-14579




05/03/2017AppendixFiled Appellant's Appendix, Volume 4 of 8.17-14580




05/03/2017AppendixFiled Appellant's Appendix, Volume 5 of 8.17-14581




05/03/2017AppendixFiled Appellant's Appendix, Volume 6 of 8.17-14582




05/03/2017AppendixFiled Appellant's Appendix, Volume 7 of 8.17-14584




05/03/2017AppendixFiled Appellant's Appendix, Volume 8 of 8.17-14585




05/04/2017BriefFiled Appellant's Opening Brief.17-14815




06/02/2017MotionFiled  Stipulation For Extension of Time To File Answering Brief.17-18357




06/02/2017Notice/OutgoingIssued Notice Motion/Stipulation Approved. Respondent's Answering Brief due: July 5, 2017.17-18359




07/06/2017MotionFiled Second Stipulation for Extension of Time to File Answering Brief.17-22383




07/14/2017Order/ProceduralFiled Order Granting Motion. The parties have filed a second stipulation extending the time for filing the answering brief. We elect to treat the stipulation as a joint motion for an extension of time, and we grant the motion. Answering Brief due: August 4, 2017.17-23579




07/21/2017Notice/OutgoingIssued Letter to Respondent Eleanor Connell Hartmann Ahern regarding correspondence dated July 17, 2017.17-24209




08/01/2017MotionFiled Motion to Appear as Amicus Curiae and File Amicus Curiae Brief in Support of Respondent's Answering Brief.17-25545




08/04/2017BriefFiled Respondent Eleanor Connell Hartman Ahern's Answering Brief.17-25933




08/07/2017MotionFiled Respondent's Motion for Leave to File Supplement to Joint Appendix Under Seal.17-26059




08/09/2017Order/ProceduralFiled Order Denying Motion.  The law firm of Marquis Aurbach Coffing has filed a motion for leave to file a brief of amicus curiae in support of respondent.  The motion is denied.  MAC may renew its motion provided that is accompanied by a copy of the proposed amicus brief.17-26519




08/15/2017MotionFiled Motion for Leave to File Marquis Aurbach Coffing's Amicus Curiae Brief in Support of Respondent's Answering Brief.  (DETACHED AMICUS BRIEF AND FILED SEPARATELY PER ORDER 8/29/17).17-27327




08/23/2017Order/ProceduralFiled Order Granting Motion. The clerk shall file the supplement received on August 8, 2017, under seal.17-28283




08/23/2017AppendixFiled Supplement to Joint Appendix Volume 1 of 1 (SEALED).


08/28/2017MotionFiled Stipulation for Extension of Time to File Reply Brief.17-28806




08/28/2017Notice/OutgoingIssued Notice Motion/Stipulation Approved. Reply Brief due: September 19, 2017.17-28811




08/29/2017Order/ProceduralFiled Order Granting Motion.  The clerk shall detach the brief from the motion filed on August 15, 2017, and file it separately.17-28998




08/29/2017BriefFiled Marquis Aurbach Coffing's Amicus Curiae Brief in Support of Respondent's Answering Brief.17-28999




09/05/2017MotionFiled Motion for an Order Allowing Appellants to Respond to Marquis Aurbach Coffing's Amicus Curiae Brief in Support of Respondent's Answering Brief.17-29605




09/11/2017Order/ProceduralFiled Order Granting Motion.  Appellants may respond to the amicus brief within in their reply brief.  Reply Brief due:  October 3, 2017.17-30373




10/02/2017MotionFiled Appellant's Motion for an Order Allowing Appellants Additional Time to File Reply Brief.17-33320




10/03/2017Notice/IncomingFiled Amicus Curiae's Notice of Non-Opposition to Appellants' Motion for Order Allowing Appellants Additional Time to File Reply Brief.17-33447




10/04/2017MotionFiled Respondent Eleanor Connell Hartman Ahern's Notice of Non-Opposition to Appellants' Motion for Order Allowing Appellants Additional Time to File Reply Brief.17-33608




10/09/2017Order/ProceduralFiled Order Granting Motion.  Reply Brief due:  October 24, 2017.17-34194




10/24/2017MotionFiled Appellants' Motion to Exceed Type-Volume Limitation (Reply Brief). (DETACHED REPLY BRIEF FROM MOTION AND FILED PER 11/02/17 ORDER.)17-36475




10/24/2017AppendixFiled Appellant's Appendix, Volume 9 of 9.17-36476




11/02/2017Order/ProceduralFiled Order Granting Motion. The clerk shall detach the reply brief from the motion filed on October 24, 2017, and file it separately.17-37557




11/02/2017BriefFiled Appellant's Reply Brief.17-37559




11/02/2017Case Status UpdateBriefing Completed/To Screening.


01/22/2018Order/Clerk'sFiled Order Re: Scheduling of Oral Argument. This matter will be scheduled for oral argument on the next available calendar.18-02883




02/23/2018Notice/OutgoingIssued Notice Scheduling Oral Argument. Argument is scheduled for Tuesday, April 3, 2018, at 10:30 a.m. for 30 minutes in Las Vegas.18-07171




03/19/2018Notice/OutgoingIssued Oral Argument Reminder Notice.18-10607




04/03/2018Case Status UpdateOral argument held this day. Case submitted for decision. Before the En Banc Court.


09/13/2018Opinion/DispositionalFiled Authored Opinion. "Affirmed." Before the Court En Banc. Author: Cherry, J. Majority: Cherry/Douglas/Gibbons/Pickering/Hardesty/Parraguirre/Stiglich. 134 Nev. Adv. Opn. No. 73. EN BANC18-35750




10/09/2018RemittiturIssued Remittitur.18-39508




10/09/2018Case Status UpdateRemittitur Issued/Case Closed.


11/02/2018RemittiturFiled Remittitur.  Received by District Court Clerk on October 16, 2018.18-39508





Combined Case View